NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4026-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

COREY S. MARTIN,

     Defendant-Appellant.
_______________________

                   Submitted September 16, 2021 – Decided October 6, 2021

                   Before Judges Fuentes and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No 18-03-0165.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James K. Smith, Jr., Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Alicia Gres, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      After the trial court denied his suppression motion, defendant Corey S.

Martin pleaded guilty to one count of second-degree unlawful possession of a

handgun, N.J.S.A. 2C:39-5(b)(1), and was sentenced to a three-year term of

probation. Because the trial court did not err in denying the suppression motion,

we affirm.

      Defendant was indicted by a grand jury for second-degree unlawful

possession of a handgun, id., third-degree hindering apprehension, N.J.S.A.

2C:29-3(b)(1), and third-degree receiving stolen property, N.J.S.A. 2C:20-7(a).

Defendant moved to suppress physical evidence obtained after an allegedly

improper motor-vehicle stop.

      During the suppression hearing, the following facts were elicited. On

December 17, 2017, at approximately 5:00 p.m., Trenton Police Detectives

Nicholas Mahan and Brieer Doggett responded to a ShotSpotter 1 report and a

radio call about gunfire near the area of 160 Oakland Street. As the detectives

were en route to Oakland Street, a second ShotSpotter report identified gunfire

near 400 Rutherford Avenue.       While in transit to Rutherford Avenue, the



1
   According to ShotSpotter's website, ShotSpotter is a gunfire detection,
location, and reporting system. See Precision Policing Platform: Platform
Overview, ShotSpotter, https://www.shotspotter.com/platform (last visited
Sept. 27, 2021).
                                                                           A-4026-18
                                       2
detectives received a radio call that the suspect was in "a dark colored car with

tinted windows."

      As the detectives approached a stop sign at the intersection of Oakland

and Prospect Street, Mahan saw a dark-colored vehicle with tinted windows

coming up Prospect from the direction of Rutherford. As the vehicle made a

"hurried" left turn onto Oakland, Mahan shined his flashlight into the driver's-

side window of the vehicle and confirmed the vehicle was dark-colored with

tinted windows. Mahan observed defendant, who was driving, "lean back, lean

over to the right like [he was] try[ing] to avoid any . . . eye contact." After a

brief conversation with Doggett, Mahan made a U-turn and proceeded onto

Oakland with the intent to conduct a vehicle stop. As Mahan completed the U-

turn, defendant's vehicle turned right onto Alden Avenue. When the detectives

reached the intersection of Oakland and Alden, defendant's vehicle was stopped,

and Mahan saw "a black object go out the driver's side window" and land in the

street away from the car.      Defendant's vehicle then accelerated towards

Pennington Avenue.

      The detectives approached the area where defendant's vehicle had been

stopped. As Doggett continued to observe defendant's vehicle driving down

Alden, Mahan shined his flashlight on the discarded object and saw it was a


                                                                           A-4026-18
                                       3
handgun. Doggett radioed other police units the direction defendant's vehicle

was travelling, and Mahan drove after defendant's vehicle.         Observing the

vehicle stopped in traffic, Mahan activated his car's police lights and sirens with

the intent to conduct "a felony stop" and arrest defendant in connection with the

discarded handgun. Defendant pulled his vehicle over to the side of the road.

Over a loudspeaker, the detectives ordered defendant to shut the car off.

Defendant complied, rolled down a window, stuck his head out, and said,

"whatever it is you think I did, I didn't do." The detectives ordered defendant to

throw his keys out of the window; he complied.

      With assisting officers present with their weapons drawn, Mahan

approached defendant's vehicle, grabbed defendant's hands, and removed him

from the vehicle.     As Mahan removed defendant, he smelled gunpowder

emanating from defendant. Another officer placed defendant in handcuffs,

searched him, found in his pocket live rounds of ammunition, and arrested him

accordingly.

      The detectives retrieved the discarded handgun in the same area where

they had seen it land. According to Mahan, the gun smelled like it had just been

fired. Mahan found in the magazine of the gun a live round matching the

ammunition found in defendant's pocket.


                                                                             A-4026-18
                                        4
      Defendant subsequently moved to suppress physical evidence. Mahan and

defendant testified at the suppression hearing. Defendant denied discarding

anything from his vehicle and stated the ammunition found in his pocket

belonged to a friend. He asserted he was not handcuffed until after the bullets

were found in his pocket.

      In a comprehensive opinion placed on the record, Judge Peter E. Warshaw,

Jr., denied defendant's motion. Finding Mahan had testified "in a highly credible

manner," Judge Warshaw characterized him as being "truthful, forthcoming and

worthy of belief." Although he believed defendant to be "credible in some

aspects," Judge Warshaw concluded defendant "in certain critical areas . . .

intend[ed] through his testimony to deceive and . . . was not worthy of belief

on certain very critical issues." For example, he "emphatically" did not believe

defendant's denial of discarding anything from his vehicle.

      Judge Warshaw held the State had proven the validity of the vehicle stop,

establishing the detectives had an articulable and reasonable suspicion that a

criminal or motor vehicle violation had occurred. Based on Mahan's account of

how these events developed, Judge Warshaw found the detectives had "multiple

articulable bases" to stop defendant's vehicle.      The detectives witnessed

defendant stop the car and discard a dark object, which they quickly identified


                                                                           A-4026-18
                                       5
as a handgun, giving them "even more reason to stop the car." Based on these

findings, Judge Warshaw concluded defendant had abandoned the handgun and

that the ammunition was "clearly acquired by search incident to arrest."

      In this appeal, defendant argues:

            THE POLICE DID NOT HAVE REASONABLE
            SUSPICION TO STOP DEFENDANT’S CAR BASED
            UPON VAGUE INFORMATION THAT A BLACK
            CAR WITH TINTED WINDOWS HAD BEEN
            INVOLVED IN A SHOOTING AND THAT
            DEFENDANT HAD TURNED HIS HEAD WHEN AN
            OFFICER SHINED HIS FLASHLIGHT IN HIS EYES.
            ACCORDINGLY, THE MOTION TO SUPPRESS
            SHOULD HAVE BEEN GRANTED.

      Generally, we uphold a trial court's factual findings made in connection

with a motion to suppress when "those findings are supported by sufficient

credible evidence in the record." State v. Gamble, 218 N.J. 412, 424 (2014).

We defer to a trial court's factual findings because they are "informed by [the

court's] first-hand assessment of the credibility of the witnesses." State v. Lentz,

463 N.J. Super. 54, 67 (App. Div. 2020); see also State v. S.S., 229 N.J. 360,

380 (2017) (noting criminal-part trial judges routinely hear and decide

suppression motions and "have ongoing experience and expertise in fulfilling

the role of factfinder").    "[A] trial court's factual findings should not be

overturned merely because an appellate court disagrees with the inferences


                                                                              A-4026-18
                                          6
drawn and the evidence accepted by the trial court," S.S., 229 N.J. at 374, but

only if the findings are "so clearly mistaken that the interests of justice demand

intervention and correction," Gamble, 218 N.J. at 425 (quoting State v. Elders,

192 N.J. 224, 244 (2007)). We review a trial court's conclusions of law de novo.

S.S., 229 N.J. at 380.

      The United States Constitution and New Jersey Constitution forbid law

enforcement from conducting unreasonable searches and seizures. State v.

Terry, 232 N.J. 218, 231 (2018). Reasonableness is determined "by assessing .

. . the degree to which [the search] intrudes on an individual's privacy and, . . .

the degree to which it is needed for the promotion of legitimate government

interests." State v. Davila, 203 N.J. 97, 111 (2010) (quoting United States v.

Knights, 534 U.S. 112, 118-19 (2001)).

       A motor-vehicle stop is a seizure under the Fourth Amendment. State v.

Atwood, 232 N.J. 433, 444 (2018). For a motor-vehicle stop to be lawful, the

law-enforcement official must have a reasonable and articulable suspicion "a

criminal or motor vehicle violation has occurred." Id. at 444. In determining

whether a reasonable and articulable suspicion exists, courts must consider all

the circumstances in their totality rather than "looking at each fact in isolation."

State v. Nelson, 237 N.J. 540, 554-55 (2019). Law enforcement must point to


                                                                              A-4026-18
                                         7
"specific and articulable facts which, taken together with rational inferences

from those facts, reasonably warrant th[e] intrusion." State v. Robinson, 228

N.J. 529, 544 (2017) (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). As part of

its reasonable-suspicion analysis, a court may consider the background and

training of the law-enforcement officers, recognizing the officers "draw on their

own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that 'might well elude an

untrained person.'" Nelson, 237 N.J. at 555 (quoting United States v. Arvizu,

534 U.S. 266, 273 (2002)). "[R]aw, inchoate suspicion grounded in speculation

cannot be the basis for a valid stop." State v. Scriven, 226 N.J. 20, 34 (2016).

      Considering the totality of the circumstances, Judge Warshaw correctly

determined the detectives had a reasonable and articulable suspicion to stop

defendant's vehicle. Defendant's appeal is premised on a futile attempt to parse

out the facts in a stand-alone fashion rather than consider them, as we must, in

their totality. As Judge Warshaw found, the detectives had "multiple articulable

bases" for the stop. They pulled defendant's vehicle over not simply because it

was dark-colored with tinted windows but also because it was coming from an

area where gunfire had been detected, defendant had engaged in evasive

behavior, and defendant had discarded a black object from the vehicle, which


                                                                           A-4026-18
                                        8
they later confirmed was a gun. With that information and based on those

observations, the detectives did not need to know the make and model of the

vehicle to form an articulable and reasonable suspicion that a criminal violation

had occurred.

      Defendant's contention that Mahan conducted "a de facto stop of

defendant's car on Oakland Street" is not supported legally or factually. "[A]

seizure occurs 'only when, by means of physical force or a show of authority,

[the suspect's] freedom of movement is restrained' and 'only if, in view of all the

circumstances surrounding the incident, a reasonable person would have

believed that he was not free to leave.'" State v. Tucker, 136 N.J. 158, 164

(1994) (quoting United States v. Mendenhall, 446 U.S. 544, 553-54 (1980)).

Shining a flashlight and making a U-turn are not showings of physical force or

authority and did not restrain defendant's freedom of movement.           In fact,

defendant continued to drive after Mahan had shined the flashlight into his

vehicle, after Mahan had made the U-turn, and after Mahan had pursued him

when he discarded and abandoned the gun.

      In this light, we discern no legal basis to question the validity of Judge

Warshaw's factual findings and ultimate conclusions of law.

      Affirmed.


                                                                             A-4026-18
                                        9
     A-4026-18
10